DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Request for Continued Examination, Amendments, and Applicant’s Arguments/Remarks filed on 12/29/2021 and Examiner-Initiated Interview held on 01/13/2022.
Claims 1, 19, and 20 have been amended and claim 22 has been newly entered according to Amendments filed on 12/29/2021. Claims 1, 19, and 20 have been additionally amended and claim 22 has been canceled according Examiner’s amendment agreed upon during Examiner-Initiated interview held on 01/13/2022. 
Claims 1-21 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Kamran Vakili on 13 January 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 19, and 20 are amended and Claim 22 is canceled
 by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Kamran Vakili on 01/13/2022. The Examiner's amendment includes amending the independent claims to include dependent claim 22 in order to address the 101 and art rejection. 

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 1 as follows:
1. (Currently Amended by Examiner’s Amendment) A processor-implemented method, comprising:
	accessing social media data from at least one social media feed;
	storing the social media data in a first storage node; 
	partitioning a collection of user profiles into a plurality of user subsets based on at least one profile characteristic[[;]],
		wherein partitioning the collection of user profiles into the plurality of user subsets based on the at least one profile characteristic further comprises:
			dynamically loading the user profiles on demand from the social media data into a distributed controller system,
			wherein the partitioning of the user profiles is performed by the distributed controller system with load balancing based on at least one of controller capacity, controller location, and controller usage;
	storing the plurality of user subsets in a second storage node;
	generating an intersection graph, wherein each node of the intersection graph corresponds to one of the plurality of user subsets;
	determining the number of users assigned to a first node of the intersection graph who are also assigned to a second node of the intersection graph, the first and second nodes being connected by the each edge;
	assigning a weight for each edge of the intersection graph based on the number of users assigned to the first node and to the second node, without regard for a number of shared connections between the first node and the second node[[;]],
		wherein assigning the weight for each edge of the intersection graph further comprises:
			dynamically loading weighting coefficients on demand from a third storage node, and
			applying the weighting coefficients to determine the weight for each edge;
	identifying at least one target group from the plurality of user subsets and at least one campaign period;
	collecting measurements of target metric data for the target group at different points in time, including points in the campaign period;
	collecting measurements of non-target metric data for each of the plurality of user subsets other than the target group at the different points in time;
	generating a counterfactual baseline from the non-target metric data and at least one set of synthetic control parameters; and
	generating at least one campaign impact metric based on comparing the target metric data with the counterfactual baseline.

Please amend claim 19 as follows:
19. (Currently Amended by Examiner’s Amendment) An apparatus, comprising:
a processor;
a memory communicatively coupled to the processor and containing program instructions configured to cause the processor to:
	access social media data from at least one social media feed;
	store the social media data in a first storage node; 
	partition a collection of user profiles into a plurality of user subsets based on at least one profile characteristic[[;]],
		wherein partitioning the collection of user profiles into the plurality of user subsets based on the at least one profile characteristic further comprises:
			dynamically load the user profiles on demand from the social media data into a distributed controller system,
			wherein the partitioning of the user profiles is performed by the distributed controller system with load balancing based on at least one of controller capacity, controller location, and controller usage;
	store the plurality of user subsets in a second storage node;
	generate an intersection graph, wherein each node of the intersection graph corresponds to one of the plurality of user subsets;
	determine the number of users assigned to a first node of the intersection graph who are also assigned to a second node of the intersection graph, the first and second nodes being connected by the each edge;
	assign a weight for each edge of the intersection graph based on the number of users assigned to the first node and to the second node, without regard for a number of shared connections between the first node and the second node[[;]],
		wherein assigning the weight for each edge of the intersection graph further comprises:
			dynamically load weighting coefficients on demand from a third storage node, and
			apply the weighting coefficients to determine the weight for each edge;
	identify at least one target group from the plurality of user subsets and at least one campaign period;
	collect measurements of target metric data for the target group at different points in time, including points in the campaign period;
	collect measurements of non-target metric data for each of the plurality of user subsets other than the target group at the different points in time;
	generate a counterfactual baseline from the non-target metric data and at least one set of synthetic control parameters; and
	generate at least one campaign impact metric based on comparing the target metric data with the counterfactual baseline.

Please amend claim 20 as follows:
20. (Currently Amended by Examiner’s Amendment) A processor-accessible non-transitory medium, comprising a plurality of program instructions stored on the medium, the instructions comprising:
	access social media data from at least one social media feed;
	store the social media data in a first storage node; 
	partition a collection of user profiles into a plurality of user subsets based on at least one profile characteristic[[;]],
		wherein partitioning the collection of user profiles into the plurality of user subsets based on the at least one profile characteristic further comprises:
			dynamically load the user profiles on demand from the social media data into a distributed controller system,
			wherein the partitioning of the user profiles is performed by the distributed controller system with load balancing based on at least one of controller capacity, controller location, and controller usage;
	store the plurality of user subsets in a second storage node;
	generate an intersection graph, wherein each node of the intersection graph corresponds to one of the plurality of user subsets;
	determine the number of users assigned to a first node of the intersection graph who are also assigned to a second node of the intersection graph, the first and second nodes being connected by the each edge;
	assign a weight for each edge of the intersection graph based on the number of users assigned to the first node and to the second node, without regard for a number of shared connections between the first node and the second node[[;]]
		wherein assigning the weight for each edge of the intersection graph further comprises:
			dynamically load weighting coefficients on demand from a third storage node, and
			apply the weighting coefficients to determine the weight for each edge;
	identify at least one target group from the plurality of user subsets and at least one campaign period;
	collect measurements of target metric data for the target group at different points in time, including points in the campaign period;
	collect measurements of non-target metric data for each of the plurality of user subsets other than the target group at the different points in time;
	generate a counterfactual baseline from the non-target metric data and at least one set of synthetic control parameters; and
	generate at least one campaign impact metric based on comparing the target metric data with the counterfactual baseline.
Please cancel claim 22 as follows:
22. (Currently Canceled by Examiner’s Amendment)



Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-21 were rejected under 35 U.S.C. § 101 as being directed to judicial exception (i.e. abstract idea) which is non-statutory subject matter in a Final Rejection filed on 07/02/2021. The claims are allowable over the 35 U.S.C. § 101 rejection:
The Applicant has provided the following arguments in an Applicant Arguments/Remarks filed on 12/29/2021. According to the Applicant’s arguments; the Applicant asserts “Applicant respectfully submits that the Office Action fails to provide a complete evaluation of the claim in reaching the conclusion of unpatentability. The Examiner alleges, "[g]enerating a campaign impact metric or impact report based on the comparing target metric data to a counterfactual baseline is considered to be an abstract idea." Office Action at 3. The framework for the § 101 analysis requires that the Examiner "evaluate if additional elements of the claim [beyond the alleged abstract idea] provide an inventive concept." See MPEP § 2106.III. Rather than evaluating all of the additional elements besides "[g]lenerating a campaign impact metric or impact report based on the comparing target metric data to a counterfactual baseline," the Examiner narrows his analysis to two paraphrased elements: "partitioning a collection of user profiles into subsets based on a profile characteristics and generating an intersection graph with nodes and edges." This is plainly inadequate and fails to respect the requirement that all "additional elements of the claim" be evaluated. See also MPEP § 2106 (requiring analysis of whether "the claim as a whole includes additional limitations amounting to significantly more than the judicial exception"). Accordingly, Applicant submits that a prima facie showing of unpatentability has not been set forth and respectfully requests reconsideration and withdrawal of this basis of rejection. Should the Examiner maintain the rejection, Applicant respectfully requests that he address all limitations of the claim in relation to Step 2B of the § 101 analysis as required, inter alia, by the MPEP…Moreover, Applicant has previously noted that the Examiner's factual assertion regarding aspects of the claims being "well-understood, routine, conventional activities" requires express support, at least in the form of "A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s)." The Examiner's statement of "official notice that partitioning a collection of user profiles into subsets based on a profile characteristics and generating an intersection graph with nodes and edges is merely categorizing data (i.e. processing data) into a well-known format (i.e. graph)," as well as its equivocation of the claims with "performing repetitive calculations" or "electronic recordkeeping" fall short on two accounts. First, the official notice fails to allege that all elements of the claim (besides the alleged abstract idea) are well-understood, not merely the "partitioning" and "generating an intersection graph." MPEP § 2106. Second, rather than taking official notice that the "partitioning" and "generating an intersection graph" elements are well-understood, the Office Action transforms them into "processing data" and "categorizing data ... into a well-known format," and then alleges that the latter are "well-understood, routine and conventional in the art." Office Action at 34-35. This is clearly insufficient and fails to respect the language of the claims as recited. Id. Because the Office Action (1) fails to take into account numerous claim elements in its § 101 analysis, and (2) transforms the few elements it considers into different, simpler claim elements in order to allege they are "well-understood," it clearly fails to follow the requirements of the § 101 analysis as set forth by the MPEP. Accordingly, Applicant submits that a prima facie showing of unpatentability has not been set forth and respectfully requests reconsideration and withdrawal of this basis of rejection and allowance of the claims. Should the Examiner maintain the rejection, Applicant respectfully requests that all elements of the claim as actually recited (besides the alleged abstract idea) be explicitly evaluated and addressed as to whether and why the Examiner believes they are well-understood.”
Furthermore, Examiner has entered Amendments, discussed during an Examiner’s initiated interview conducted on 01/13/2022. According to the Examiner’s Amendment entered above, the independent claims recite “accessing social media data from at least one social media feed; storing the social media data in a first storage node; partitioning a collection of user profiles into a plurality of user subsets based on at least one profile characteristic[[;]], wherein partitioning the collection of user profiles into the plurality of user subsets based on the at least one profile characteristic further comprises: dynamically loading the user profiles on demand from the social media data into a distributed controller system, wherein the partitioning of the user profiles is performed by the distributed controller system with load balancing based on at least one of controller capacity, controller location, and controller usage; storing the plurality of user subsets in a second storage node; generating an intersection graph, wherein each node of the intersection graph corresponds to one of the plurality of user subsets; determining the number of users assigned to a first node of the intersection graph who are also assigned to a second node of the intersection graph, the first and second nodes being connected by the each edge; assigning a weight for each edge of the intersection graph based on the number of users assigned to the first node and to the second node, without regard for a number of shared connections between the first node and the second node[[;]], wherein assigning the weight for each edge of the intersection graph further comprises: dynamically loading weighting coefficients on demand from a third storage node, and applying the weighting coefficients to determine the weight for each edge.” The claims recite limitations that are indicative of integration into a practical application. The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. dynamic load balancing utilized by controller capacity, controller location, and controller usage) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo (e.g. triggering muting of a microphone in order prevent disclosure of personal information). Therefore, claims 1-21 are patent eligible and overcome the 35 U.S.C. § 101 rejection.

Claims 1-21 were rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication 2012/0323674 to Simmons in view of U.S. Patent 9,654,593 to Garg in a Final Rejection filed on 07/02/2021. The claims are allowable over 35 U.S.C. § 103 rejection:
The Applicant has provided the following arguments in an Applicant Arguments/Remarks filed on 12/29/2021. According to the Applicant’s arguments; the Applicant asserts “In order to further clarify this existing distinction between the cited art and the pending claims, Applicant has amended independent claim 1 to expressly recite, "determining the number of users assigned to a first node of the intersection graph who are also assigned to a second node of the intersection graph," and, "assigning a weight ... based on the number of users assigned to the first node and to the second node, without regard for a number of shared connections between the first node and the second node." Again, Garg has only one user per node and expressly recites “link structure" based on a "number of shared connections by neighbor." Accordingly, it fails to teach or render obvious at least the elements recited above. Moreover, Simmons fails to remedy the deficiencies in Garg identified and discussed above. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this basis of rejection and allowance of the claims.”
Furthermore, Examiner has entered Amendments, discussed during an Examiner’s initiated interview conducted on 01/13/2022. According to the Examiner’s Amendment entered above, the independent claims recite “accessing social media data from at least one social media feed; storing the social media data in a first storage node; partitioning a collection of user profiles into a plurality of user subsets based on at least one profile characteristic[[;]], wherein partitioning the collection of user profiles into the plurality of user subsets based on the at least one profile characteristic further comprises: dynamically loading the user profiles on demand from the social media data into a distributed controller system, wherein the partitioning of the user profiles is performed by the distributed controller system with load balancing based on at least one of controller capacity, controller location, and controller usage; storing the plurality of user subsets in a second storage node; generating an intersection graph, wherein each node of the intersection graph corresponds to one of the plurality of user subsets; determining the number of users assigned to a first node of the intersection graph who are also assigned to a second node of the intersection graph, the first and second nodes being connected by the each edge; assigning a weight for each edge of the intersection graph based on the number of users assigned to the first node and to the second node, without regard for a number of shared connections between the first node and the second node[[;]], wherein assigning the weight for each edge of the intersection graph further comprises: dynamically loading weighting coefficients on demand from a third storage node, and applying the weighting coefficients to determine the weight for each edge.” The novel feature within the invention is generating campaign metric by determining a number of users assigned to a node and assigning a weight for each edge without regard for a number of shared connections, wherein the partitioning of the user profiles is performed by the distributed controller system with load balancing based on at least one of controller capacity, controller location, and controller usage. The combination of the references; Simmons and Garg do not explicitly disclose the limitations of the invention. This uniquely distinct feature alongside the combination of limitations in independent claims 1, 19, and 20 render the claims allowable over the art. Thus, claims 1-21 are believed to be in condition for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).



/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 15, 2022